Case 2:18-cv-01254-JMA-AKT Document 33 Filed 05/01/19 Page 1 of 1 PageID #: 164




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK

  NORMAN LEIBOWITZ, individually and on behalf
  of all others similarly situated,
                                                                    Case No. 18-CV-01254-JMA
                                   Plaintiff,


      v.

  COSTCO WHOLESALE CORPORATION, and
  TRIDENT SEAFOODS CORPORATION,

                                   Defendants.

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Parties hereby submit this joint stipulation

 dismissing with prejudice all claims raised in the Complaint in this action with each Party to bear

 responsibility for its own costs incurred for this lawsuit.


 Respectfully submitted this 1st day of May 2019.


  Brown, LLC                                                   Perkins Coie LLP

  By: /s/ Jason T. Brown                                       By: /s/ Adam H. Schuman
  Jason T. Brown                                               Adam H. Schuman
  111 Town Square Place, Suite 400                             30 Rockefeller Plaza, 22th Floor
  Jersey City, NJ 07310                                        New York, NY 10112-0085
  (201) 630-0000                                               (212) 261-6919

  Counsel for Plaintiff                                        Counsel for Defendants
